Citation Nr: 0204991	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  95-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder 

2.  Entitlement to service connection for arthritis.

3.  Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for a back disorder.

4.  Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for a disability exhibited by memory loss and 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to August 
1965, and from June 1967 to June 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).

The Board remanded the case in July 1997 to have the veteran 
scheduled for a Travel Board Hearing (TBH).  The TBH was 
conducted in September 1997 before the undersigned, and the 
case was thereafter remanded once again, in January 1998, to 
have the RO secure additional records.  The records were 
secured and associated with the claims folders, and the case 
has been returned to the Board for appellate disposition.

The issue of entitlement to a permanent and total disability 
rating for pension purposes, the appeal of which was 
perfected by the veteran, is no longer on appellate status 
and will not be addressed in this decision because that 
benefit was granted by the RO in an April 2001 rating 
decision.



FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  Chronic left shoulder disability was not present in 
service, and it is not shown that the veteran currently 
suffers from a left shoulder disorder that is causally 
related to service.

3.  Arthritis was not manifested in service or within the 
year immediately following the veteran's separation from 
active military service. 

4.  It is not shown that the claimed arthritis of multiple 
joints is causally related to service.

5.  The additional evidence that has been associated with the 
claims files since the August 1984 Board decision with regard 
to the veteran's petition to re-open his claim of entitlement 
to service connection for a back disorder is not significant 
enough to warrant its consideration in order to fairly decide 
the merits of that particular claim.

6.  The additional evidence that has been associated with the 
file since the August 1984 Board decision with regard to the 
veteran's petition to re-open his claim of entitlement to 
service connection for a disability exhibited by memory loss 
and headaches is not significant enough to warrant its 
consideration in order to fairly decide the merits of that 
particular claim.


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  Service connection for arthritis is not warranted.  
38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

3.  The August 1984 Board decision that denied entitlement to 
service connection for a back disorder and headaches is 
final.  38 U.S.C. § 4004 (1982); 38 C.F.R. § 19.104 (1984); 
currently 38 U.S.C.A. § 7104 (West Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).

4.  None of the evidence that has been associated with the 
claims files since the August 1984 Board decision in support 
of the veteran's petition to re-open his claim of entitlement 
to service connection for a back disorder is new and 
material; thus, the requirements to reopen that claim have 
not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

5.  None of the evidence that has been associated with the 
claims files since the August 1984 Board decision in support 
of the veteran's petition to re-open his claim of entitlement 
to service connection for a disability exhibited by memory 
loss and headaches is new and material; thus, the 
requirements to reopen that claim have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the veteran's service medical records for his 
first period of active military service reveals no complaints 
related to, nor diagnoses of, a left shoulder disorder, 
arthritis, a back disorder, or memory loss.  These records 
also reveal a negative discharge physical examination in July 
1965, at which time the veteran denied every having had, or 
currently having, arthritis, a painful or "trick" shoulder, 
and loss of memory or amnesia.

The veteran's examination for enlistment purposes, conducted 
in May 1967, was again entirely normal, and the veteran once 
again denied every having had, or currently having, 
arthritis, a painful or "trick" shoulder, and loss of 
memory or amnesia.  He also denied suffering from recurrent 
back pain, and reported a history of broken bones, explaining 
that he had fractured both arms at age nine, which had healed 
with no residuals.

A June 1968 service medical record reveals complaints of left 
shoulder pain after falling off a telephone pole.  On 
physical examination, there was tenderness in the left 
subdeltoid area, but there were no bruises or any obvious 
deformities.  Pulses and nerves were intact, and an X-Ray of 
the veteran's left shoulder was negative and showed no bony 
abnormality.

On discharge medical examination in June 1970, no medical 
complaints were reported, and the physical examination of the 
veteran was entirely normal.

On VA medical examination in May 1983, the veteran gave a 
history of a 45-feet fall from a telephone pole during 
service, and said that he had done well until about 1977, 
when he had started suffering from low back pain.  The 
veteran stated that when he got out of the Army he continued 
working as a telephone pole repairman, that his job was 
"terminated" in 1981, and that since that time he had been 
unable to find employment.  No complaints were reported 
regarding a left shoulder disorder, arthritis, and memory 
loss, and no diagnosis to those effects were rendered.  The 
veteran did indicate that he sustained a laceration over his 
head in 1963, when he was hit by a club while being drunk, 
and ended up with a piece of broken glass on the right side 
of his skull, which gave him occasional headaches between the 
eyes.  He denied any auditory or visual disturbances.  The 
physical examination was essentially negative other than for 
radiological evidence of degenerative joint disease (DJD) of 
the lumbosacral spine at the L5-S1 level.

In a July 1983 rating decision, the RO denied the veteran's 
claim for service connection for a back disorder and 
residuals of a head injury claimed as manifested by 
headaches, after finding that a back disorder was not shown 
by the evidence of record and that the claimed symptoms 
resulting from a head injury represented an acute and 
transitory condition that had resolved without chronic 
residuals.

The veteran appealed the above rating decision and provided 
testimony at an April 1984 RO hearing, at which time he 
essentially stated that he fell 30 feet from a telephone pole 
during service in 1968; that he dislocated his shoulder from 
that fall; that his back started bothering him in the latter 
part of 1980; and that during his post-service 11-year period 
working as a lineman he had never had a fall.

In August 1984, the Board denied the appeal of the veteran's 
claim for service connection for a back disorder and 
residuals of a head injury manifested by headaches, after 
finding that any headaches treated during service were acute 
and transitory and resolved without residual disability, that 
a headache disorder was not presently shown, and that 
arthritis of the lumbar spine was first shown to exist many 
years after service.

According to a March 1989 VA outpatient medical record, the 
veteran complained of low back pain, which radiated all the 
way up his back bone, and said that he had had this problem 
since 1979, that he had been treated in 1980 for it, but that 
he had "just let it go."  The examination revealed 
tenderness along the entire spine, and the examiner rendered 
an assessment of degenerative disk disease (DDD) of the 
cervical spine through the lumbosacral spine.

A May 1989 VA Agent Orange examination protocol reveals the 
veteran's contentions to the effect that he was fired from 
his job as a lineman in 1980 because he could not climb 
anymore and was becoming confused; that he had had a piece of 
glass removed from his head in 1981, which he had had since 
being stuck in the head with a "black jack" by a sergeant 
during service; and that he had injured his back in Vietnam 
in 1967 or 1968 when he fell 40 feet off a pole.  The veteran 
also reported memory changes and trouble making decisions 
"ever since 1979," as well as difficulty with work, which 
he explained by saying that he could not concentrate.  No 
complaints or objective findings pertaining to a left 
shoulder disorder were reported, and a diagnosis of DDD of 
the lumbar spine was rendered.

According to a May 1989 VA medical record, the veteran 
complained of memory loss and "black outs" at any time.  
Further studies were recommended, and an impression of  
"[questionable] encephalopathy" was rendered.
 
A May 1989 VA radiology diagnostic report reveals an 
impression of soft tissue swelling over the right frontal 
area, otherwise normal brain scan.

VA medical records in the claims folders reveal that the 
veteran underwent an L5 laminectomy and bilateral S1 nerve 
root exploration in October 1989.  Shortly thereafter, the 
veteran complained of tremendously painful and debilitating 
lower back pain, severe memory problems, and a moderately 
painful and deformed left shoulder.

A VA neuropsychiatrist's report, dated in November 1989, 
reveals the veteran's history of having had a piece of glass 
removed from his brain after service, which the veteran said 
he had had since being hit with a night stick by an MP during 
service.  This report also shows an impression of memory loss 
of unknown etiology, with a notation to the effect that the 
neuropsychiatrist would review the veteran's VA medical 
records "to see what has been done to evaluate this, and for 
further history."  This specialist later noted, in a March 
1990 addendum to his report, that the veteran's records 
showed a normal EEG and a normal CT scan, and complaints of 
memory loss, the cause of which a neurologist had not been 
able to determine.  He rendered a diagnosis of memory loss, 
of unknown etiology.

A November 1989 VA orthopedic report reveals complaints of 
stiffness in the back, improved since the October 1998 
surgery, and constant pain in the left shoulder, which the 
veteran stated was secondary to his inservice fall.  
Examination revealed limited ranges of motion of the lower 
back and a prominent distal end of the left clavicle, with 
limited external rotation and decreased left deltoid 
strength.  The impression was listed as post-operative 
stiffness in the lumbar spine, status post L5 diskectomy, and 
chronic left acromioclavicular (AC) separation residual from 
a fall in 1968.  It was noted that X-Rays would be obtained 
to discern any further pathology in the left shoulder.  A 
handwritten note added sometime later by the examiner 
indicates "no further pathology."

A November 1989 VA X-Ray report reveals the following 
findings:

LEFT SHOULDER:  There is evidence of old 
injury to the distal left clavicle with 
multiple bony fragments noted beneath the 
remaining clavicle.  There is separation 
of the acromioclavicular joint.  The rest 
of the bones of the shoulder are intact 
and unremarkable.  The head of the 
humerus is in the glenoid fossa.

A February 1990 VA outpatient medical record reveals 
complaints of memory loss and poor sleep due to deep, 
throbbing pain of the whole body.  This record indicates that 
a November 1989 EEG was normal and that an October 1989 
lumbar laminectomy had helped.  The impression was listed as 
"[questionable] encephalopathy."

An August 1990 decision by the Social Security Administration 
(SSA) reveals that the veteran had told a private physician 
in January 1986 that his left shoulder had begun bothering 
him in 1981, and that he had been having low back pain 
"since begin blown around a telephone pole in 1980."  This 
decision also shows that the veteran told another private 
physician, in May 1989, that he had begun having shoulder 
pain after falling from a pole in Vietnam in 1968.  It was 
further noted in this decision that the veteran had testified 
that he had been having constant back pain since January 1989 
and that he estimated that his blackouts, which involved loss 
of consciousness for up to three or four minutes, had started 
sometime in 1988.  It was also stated that "the doctors who 
have examined and treated the claimant have found no cause 
for any syncope or loss of concentration," and that during a 
psychological evaluation "there was no sign of any lapse in 
concentration or interference with his functional ability."

A May 1993 statement from a private physician reads as 
follows:

[The veteran] has a diagnosis of 
degenerative spinal disease [and] 
herniated vertebral disc L5-S1.  He 
should be limited to lifting 10 lbs. or 
less.

In December 1993, the veteran filed a claim for service 
connection for several disorders, to include a left shoulder 
disorder, arthritis, memory problems, and "back problems."  
Duplicates of medical records previously considered by the 
RO, to include some medical records produced during service, 
were associated with the file.  Also, the RO scheduled the 
veteran for two VA medical examinations, which were conducted 
in September and October 1994.

The September 1994 VA general medical examination report 
reveals complaints of "back problems" and a history of AC 
separation with dislocation of the left shoulder, findings of 
marked limitation of upper extremity motion and 
"[r]estriction of the spine," and diagnoses of residuals of 
laminectomy at L5-S1 and residuals of left AC separation.

According to the October 1994 VA "joints" examination 
report, the veteran said that he injured his lower back and 
left shoulder when he fell from a pole during service, that 
upon discharge from service in 1970, he got a job climbing 
telephone poles again, that he had received no treatment in 
the intervening time, and that the symptoms had progressively 
became worse to the point that he had had to have surgery in 
his back in 1989.  The veteran complained of back pain and 
limited ranges of motion in his left shoulder.  The 
examination revealed a deformity of the left shoulder at the 
AC and acromiohumeral joints "as if an old separation," and 
limitations in the ranges of motion of the left shoulder and 
lower back.  An old fracture dislocation of the left shoulder 
at the AC joint level, and severe degenerative arthritis at 
the L5-S1 level, with spur formation, were diagnosed.  VA 
radiological studies conducted between July and September 
1994 confirmed the diagnoses that were rendered at this time.

In the December 1994 rating decision that is currently on 
appeal, the RO denied the re-opening of the previously denied 
claims for service connection for a "back condition" and 
"memory loss," after concluding that the evidence that had 
been submitted after the last final disallowance of both 
claims was not new and material.  The RO also denied a claim 
of entitlement to service connection for a left shoulder 
disorder after finding that the inservice X-Ray of November 
1968 had revealed no abnormality of the left shoulder and 
that no complaint or diagnosis of a left shoulder condition 
was recorded at the time of the discharge medical examination 
in 1970.  The RO also denied a claim of entitlement to 
service connection for arthritis after finding that there was 
no evidence in the record of arthritis during service, 
including at the time of the discharge medical examination, 
and that there was no evidence of arthritis within one year 
after the veteran's separation from active military service.  

In July 1995, right after having perfected his appeal of the 
above rating decision, the veteran provided testimony at an 
RO hearing that was conducted in Los Angeles, California.  At 
the hearing, the veteran essentially restated his contentions 
already of record to the effect that he injured his lower 
back and left shoulder during service, that he currently 
suffered from disorders of both areas of his musculoskeletal 
system, as well as from memory loss and arthritis of multiple 
joints, to include his hips, hands, and elbows, and that he 
believed that he should be service-connected for the claimed 
conditions.  He acknowledged that he was first told that he 
was "arthritic" in "the '80s," said that he was involved 
in "a car wreck" in 1991, and denied any traumatic type 
injuries after service, explaining that he had just been 
blown off a telephone pole one time, but that "that was it" 
and he did not fall like he did in service.  He also stated 
that he first saw a doctor for his left shoulder and lower 
back problems in the 1980's.

At the September 1997 TBH, the veteran once again restated 
his contentions of record essentially to the effect that he 
injured his back and left shoulder during service, that he 
suffered from memory loss that he attributed to an inservice 
head injury in 1963, and that he also believed that his 
arthritis of multiple joints was service-related.  He 
explained that he had not received medical treatment for 
about 10 years after his discharge from service because he 
was working at the time "as a logger for a loggin' outfit" 
in the State of Washington and there were no VA medical 
facilities in the vicinity.

The Board remanded this case in January 1998 to have the RO 
secure all SSA-related records and any additional records 
reflecting VA medical treatment to the veteran in more recent 
years.  This evidence essentially consists of medical records 
that were produced between 1984 and 1998.  Some of the VA 
medical records are duplicates of the ones that have already 
been considered by VA in the past, while the majority of them 
are more recent records, dated between 1995 and 1997, 
reflecting medical treatment for a variety of medical 
conditions, to include low back pain, memory problems, and 
DJD of multiple joints.

The records received from the SSA include, for instance, a 
November 1984 private orthopedic consultation report 
confirming a diagnosis of DDD of the lumbosacral spine, with 
disc space narrowing at the L5-S1 level; a January 1986 
private medical record indicating that the veteran had 
suffered an AC separation in his left side approximately in 
1971 when he was injured during a windstorm while working as 
a lineman, and that his back had been normal until 
approximately 1980, "when he was blown around the telephone 
pole on which he was working," having suffered from back 
pain continuously since that time; a May 1989 private 
vocational report revealing that the veteran had begun having 
shoulder and back problems in 1981 and 1980, respectively; 
and a February 1998 private orthopedic consultation report, 
showing diagnoses of cervical spondylosis, DDD of the 
lumbosacral spine, and status post laminectomy and 
foraminotomies at L5-S1.

The records obtained from SSA also include a "Disability 
Report" form that the veteran filled out in October 1984, in 
which he complained of his "head, back, legs, and 
shoulder," and indicated that the claimed conditions had 
made him stop working on October 28, 1981.  In the section 
asking him to explain how his condition currently kept him 
from working, the veteran stated that he had a "dislocated 
left shoulder," a hole in the forehead, right and left legs 
with "twisted" pelvis, and "disin[te]grating discs in [the 
lower] back."

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
this appeal was pending, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The VCAA also contains revised notice provisions, 
and additional requirements pertaining to VA's duty to assist 
and does not require an automatic remand of a claim that was 
previously adjudicated by the Board or the RO and had become 
final.  This is true because, as it pertains to the duty to 
assist provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . .  ."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

It is the Board's opinion that VA has already fulfilled the 
notice and duty to assist requirements as it pertains to this 
particular case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  In 
particular, it is noted that the veteran has been advised, in 
writing, of the evidence that he needs to submit in order to 
be service-connected for the four disabilities listed on the 
first page of this decision, and has been afforded several 
opportunities to provide testimony in support of his appeal, 
which he has done.  The RO has also secured the veteran's 
service medical records, copies of records reflecting VA 
medical treatment furnished to the veteran, and copies of the 
records produced in relation to the veteran's application for 
disability benefits from the SSA.  The veteran has not 
indicated that there is any additional evidence that is 
pertinent to his appeal that has yet to be secured.  
Consequently, the Board finds that no additional assistance 
to the veteran is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the  matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
third remand of this case would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  


Legal analysis of the issue of entitlement to
service connection for a left shoulder disorder

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

The service medical records confirm the veteran's allegation 
that he fell from a telephone pole during service in 1968.  
They also confirm that the veteran complained of pain in his 
left shoulder right after the fall, but they reveal that the 
physical examination only showed some tenderness in the left 
subdeltoid area, with no bruises or any obvious deformities 
and intact pulses and nerves, and that an X-Ray was negative 
and showed no bony abnormality.  On separation in 1970, no 
complaints pertaining to the left shoulder were reported, and 
the entire physical examination of the veteran was normal.

It wasn't until 1989, that is, almost 20 years after service, 
that the first objective evidence of a disorder of the left 
shoulder was produced.  At that time, the veteran gave a 
history of the inservice left shoulder injury and the 
diagnosis was chronic left shoulder separation residuals from 
the inservice fall.  No independent evidence was cited and it 
is apparent that the diagnosis was based on the veteran's 
history.  It is further noted that, while the veteran has 
denied to VA officials having ever had any post-service 
injury to his left shoulder, he did tell private physicians, 
as shown in the records that were received more recently from 
the SSA, that he had started suffering from left shoulder 
pain in 1981, right after an on-the-job injury while working 
on a telephone pole.  The inconsistent histories reported by 
the veteran denigrate their value from a probative standpoint 
and undercut the etiology opinions that are based on them.  
This leaves the fact that the left shoulder injury in service 
was not shown to have resulted in chronic disability, no left 
shoulder disability was found on the separation examination, 
and the initial finding of chronic left shoulder disability 
was in 1989 (possibly following a post service injury in 1981 
according to private clinical records).  Absent credible, 
competent evidence associating current left shoulder 
pathology to service, there is no basis for favorable action.  

In short, it is not shown that the veteran suffers from a 
left shoulder disorder that is causally related to service.  
In view of this finding, the Board concludes that service 
connection for a left shoulder disorder is not warranted.

Legal analysis of the issue of entitlement to service 
connection for arthritis

In addition to the above cited provisions pertaining to the 
establishment of service connection on a direct basis, VA 
regulation provides for the granting of service connection on 
a presumptive basis when it is shown that arthritis was 
manifested to a degree of at least 10 percent within the one-
year period immediately following the veteran's separation 
from active military service.  See 38 U.S.C.A. §§  1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

In the present case, arthritis was not shown at any time 
during service, nor within the one-year period immediately 
following the veteran's separation from active military 
service.  Therefore, neither direct service connection, on 
the basis of the onset of the condition during service, nor 
presumptive service connection, is warranted.  It remains to 
be determined whether direct service connection is warranted, 
on the basis of the existence of a nexus between the current 
diagnosis of arthritis and service.

As discussed earlier in this decision, arthritis, or DJD, of 
the lumbosacral spine was first diagnosed more than 12 years 
after service, in May 1983, and the veteran has also claimed 
that he has arthritis in other joints of his musculoskeletal 
system.  This is not confirmed by the record.  Also, there is 
no competent evidence in the record establishing, or even 
suggesting, a nexus between the current diagnosis of 
arthritis, first noted many years after service, and service.

In view of the above findings, the Board concludes that 
service connection for arthritis is not warranted.

Legal analysis of the issues of whether new and material 
evidence has been submitted sufficient to re-open claims of 
entitlement to service connection for a back disorder and a 
disability exhibited by memory loss and headaches

Whenever the Board disallows a claim, a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991).  A decision of the Board is final unless 
the Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) 
and 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1100 (2001).  
Since reconsideration has not been requested, nor ordered, in 
this case, the August 1984 Board decision is final.

Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the veteran 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for the 
Federal Circuit has specifically held that the Board may not 
consider the merits of a previously and finally disallowed 
claim unless new and material evidence is presented.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As noted earlier in this decision, the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's petition to re-open in the present case was 
received in 1994.  Therefore, the amendments are not 
applicable to the veteran's claim.

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The question of whether 
additional evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The appellant's request to reopen 
this claim was filed prior to that date.  Therefore, the 
amended regulation does not apply.

In the present case, the veteran's claims for service 
connection for a back disorder and a disability manifested by 
memory loss, on any basis, were denied in an August 1984 
Board decision.  That decision is final.  38 U.S.C. § 4004 
(1982); 38 C.F.R. § 19.104 (1984); currently 38 U.S.C.A. § 
7104 (West Supp. 2001); 38 C.F.R. § 20.1100 (2001).  

As noted from the above discussion of the facts of this case, 
a significant amount of evidence has been added to the files 
since that Board decision.  This "new" evidence consists of 
duplicates of some of the veteran's service medical records; 
VA medical records dated between 1989 and 1997, reflecting 
post-service medical treatment for several medical 
conditions, to include the claimed conditions; statements 
from the veteran to the effect that his lower back and memory 
problems started in 1979; reports of several VA medical 
examinations and radiological studies conducted between 
October 1989 and October 1994, confirming the diagnoses of 
DJD of the lumbosacral spine and memory loss of unknown 
etiology; the testimony rendered by the veteran before an RO 
officer in July 1995, and before the undersigned, in 
September 1997; and the records obtained from the SSA, which 
include private medical records showing a back injury in 1980 
and statements from the veteran to the effect that his back 
and shoulder problems started in 1980 and 1981, respectively.

The duplicates of some of the veteran's service medical 
records are not considered "new and material evidence" 
because they were already of record at the time when the 
August 1984 Board decision was rendered.

The VA medical records reflecting post-service medical 
treatment for various medical conditions, to include the 
claimed conditions, are not considered "new and material 
evidence" because, in failing to address the question of the 
etiology of the claimed back and memory loss disorders and 
merely limiting themselves to confirm the manifestation of 
the claimed disorders, they do not bear directly and 
substantially upon the specific matter under consideration.

The VA medical records reflecting statements from the veteran 
to the effect that his lower back and memory problems started 
in 1979 are not considered "new and material evidence" 
because, rather than supporting the veteran's contentions 
that pertinent disability is related to service, they 
contradict them.

The reports of several VA medical examinations and 
radiological studies conducted between October 1989 and 
October 1994, are not considered "new and material 
evidence" because they only confirm the claimed diagnoses 
but fail to address the question of the etiology of the 
claimed disorders.  Thus, they do not bear directly and 
substantially upon the specific matter under consideration.

The testimony rendered by the veteran before an RO officer in 
July 1995, and before the undersigned, in September 1997, is 
not considered "new and material evidence" because it is 
cumulative.  It only reflects the veteran's restatement of 
his earlier contentions of record to the effect that he 
believes that he suffered  injuries to his lower back and 
head during service and that the current disorders of the 
lower back and memory loss should be therefore service-
connected.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).  Moreover, any lay statements concerning the onset 
of any medical condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the records obtained from the SSA, are not 
considered "new and material evidence" either because, 
rather than supporting the veteran's contentions on appeal, 
they contradict them, as they reveal that the dates of onset 
and actual causes of his claimed back disorder and memory 
loss, with headaches, that the veteran has historically given 
to VA are different than those that he has given to the SSA 
and private physicians in the past.

Thus, it is the Board's opinion that the additional evidence 
that has been associated with the file with regard to the 
veteran's petition to reopen his claims of entitlement to 
service connection for a back disorder and a disability 
exhibited by memory loss and headaches is not significant 
enough to warrant its consideration in order to fairly decide 
the merits of either claim.  In view of this finding, the 
Board concludes that none of the evidence that has been 
associated with the claims files since the August 1984 Board 
decision in support of the veteran's application to re-open 
his claims of entitlement to service connection for a back 
disorder and a disability exhibited by memory loss and 
headaches is new and material.  The requirements to reopen 
the claims have not been met, and the appeals are denied.



ORDER

1.  Service connection for a left shoulder disorder is 
denied. 

2.  Service connection for arthritis is denied.

3.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder is denied.

4.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a disability 
exhibited by memory loss and headaches is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

